Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- “the master control management module is adapted to perform assignment …”; “the first FPGA module is adapted to communicate …”; “the second FPGA module is adapted to determine positions …”; and “the master control management module is further adapted to determine ….”, in claim 1.
-- “a first sending module, which is adapted to send …”; “a second receiving module, which is adapted to receive… “; “a second sending module, which is adapted to issue a task …”; “region determination module, which is adapted to perform …”; “a third sending module, which is adapted to send …”; “a satellite attitude determination module, which is adapted to determine a visual …”; “a fault-tolerance processing module, which is adapted to design …”; “an operation-mode determination module, which is adapted to calculate …”; in claim 2
-- “a reading module, which is adapted to read …”, “an angular distance matching module, which is adapted to match …”; in claim 3.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, (CN 104460427, “based on English machine translation”), in view of Xiangyu et al, (CN 101419278, “based on English machine translation”); and further in view of Lizhi et al, (CN104776848, “based on English machine translation”)

With respect to claim 1, Chen et al discloses a system, (see at least: Par. 0010, a modular micro-satellite platform integrated electronic system), comprising: 
a master control management module, (Par. 0011, Processor module), a first field programmable gate array (FPGA) module, (see at least: Par. 0022, the instruction module), and a second FPGA module, (see at least: Par. 0012, Telemetry acquisition module); wherein: 
the master control management module is in connection and communication with the first FPGA module, the second FPGA module, and a housekeeping computer, (see at least: Par. 0014, Serial communication module, used to realize the serial communication between the processor module and the platform stand-alone, the processor module and other integrated electronic modules, [i.e., master control management module is implicitly in connection and communication with a housekeeping computer, and other integrated electronic modules comprising the first FPGA module, 
the first FPGA module is in connection and communication with the second FPGA module and a remote-sensing satellite image processing device, (see at least: Par. 0022, Preferably, the processor module, the telemetry acquisition module, the instruction module, the serial communication module, the spread spectrum measurement and control module, and the navigation module adopt a module stacking method to form an integrated electronic stand-alone unit, and high-density inter-board connectors are used between the modules to realize integrated electronics, [i.e., the instruction module, “the first FPGA module”, is implicitly in connection and communication with the telemetry acquisition module, ” the second FPGA module”, and the spread spectrum measurement and control module, “a remote-sensing satellite image processing device”]);
 the master control management module is adapted to perform tasks comprising state monitoring of the remote-sensing satellite image processing device, state feedback of the remote-sensing satellite image processing device, command receiving and parsing, fault-tolerance emergency processing, region division and temporal phase determination, and satellite attitude estimation, and working/standby modes, (see at least: Par. 0082, General-purpose processor module realizes program operation, data storage and processing, [i.e., performing tasks]. Further, Par. 0098, discloses the processor module, which collects digital telemetry and analog telemetry after A/D sampling, performs telemetry framing, “monitoring of the remote-sensing satellite image 
the first FPGA module is adapted to communicate with a processor in the satellite image processing device, monitor an operation state of the satellite image processing device, send operation state information of the satellite image processing device to the master control management module, (see at least: Par. 0013, the command module is used to receive the remote control PCM signal output by the spread spectrum measurement and control module, analyze the remote control command and output the command pulse; and Par. 0082, discloses the instruction module, “first FPGA module”, receives remote control PCM signals, which analyzes remote control instructions and outputs instruction pulse; and Par. 0100, discloses the instruction module, “the first FPGA module”, which receives the instruction information sent by the processor module through the serial communication module and executes it, [i.e., the first FPGA module is adapted to communicate with a processor in the satellite 
Chen et al does not expressly disclose that the master control management module is adapted to perform assignment of tasks; and that the first FPGA module is adapted to receive a task assignment command issued by the master control management module, and transmit the task assignment command to the satellite image processing device; and that the second FPGA module is adapted to determine positions of stars in an image, and send the positions of the stars in the image to the master control management module, so that the master control management module determines a visual axis pointing direction of a sensor in the image processing device, according to the positions of the stars in the image; and that the master control management module is further adapted to determine priorities of the tasks, and to design a communication interface and a communication protocol suitable for a satellite environment
However, Xiangyu et al discloses that the master control management module is adapted to perform assignment of tasks, and that the master control management module is further adapted to determine priorities of the tasks, and to design a that the first FPGA module is adapted to receive a task assignment command issued by the master control management module, and transmit the task assignment command to the satellite image processing device, (see at least: Par. 0027, the data processing unit includes a main processor and multiple coprocessors. The main processor receives interrupt signals from the buffer and reads data from the buffer. According to the complexity of the task, the main processor directly processes the data read from the buffer. Or the scheduling coprocessor adopts pipeline or parallel processing; and Par. 0037, discloses the FPGA, “first FPGA module”, such that after the data enters the computer by the interface module, the priority determination and data acquisition are realized through the FPGA, and the acquired data is put into the large-capacity RAM, and transmitting the data through the data transmission channel, and the data processing tasks is completed, [i.e., the first FPGA 
Chen et al and Xiangyu et al are combinable because they are both concerned with satellite remote sensing data. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Chen et al, to include the priority determination unit, as though by Xiangyu et al, in order to perform acquisition and dispatch on the data based on the set priority order, (Xiangyu, Abstract).
The combine teaching Chen et al and Xiangyu et al as whole does not expressly disclose that the second FPGA module is adapted to determine positions of stars in an image, and send the positions of the stars in the image to the master control management module, so that the master control management module determines a visual axis pointing direction of a sensor in the image processing device, according to the positions of the stars in the image.
Lizhi et al discloses the second FPGA module, which is adapted to determine positions of stars in an image, (see at least: Par. 0011-0015, steps 1-4, “determining position of the space target, “star”, relative to satellite platform”), and send the positions of the stars in the image to the master control management module, so that the master control management module determines a visual axis pointing direction of a sensor in the image processing device, according to the positions of the stars in the image, (see at least: Par. 0014-0015, steps 4-5, implicitly sending the positions of the stars in the image to the ground information receiving device, “master control management module”, and determining a visual axis pointing direction of a sensor in the image processing device by combining the position of the satellite platform itself in space and the position of the space target relative to the satellite platform).
Chen et al and Xiangyu et al and Lizhi et al are combinable because they are all concerned with satellite remote sensing data. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chen et al and Xiangyu et al, to steps 1-5, as though by Lizhi et al, in order to perform detecting, tracking, orbiting predictions, and identifying and cataloging space targets, (Lizhi, Par. 0002)

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
“third sending module, which is adapted to send a region division and temporal phase determination result to the satellite image processing device via the first FPGA module, so that the satellite image processing device determines a target image filtering algorithm based on the region division and temporal phase determination result; a satellite attitude determination module, which is adapted to determine a visual axis pointing direction of the sensor in the image processing device by means of a QUEST algorithm, based on the received positions of the stars in the image sent by the second FPGA module as well as the target image filtering algorithm; a fault-tolerance processing module, which is adapted to design a redundant structure of a register, and enable a watchdog to generate an external signal for each time of underflow to reset the master control management module systematically when the master control management module is not under control, where, the register adopts a triple-module redundancy structure, and data in partial register file of a memory unit adopt EDAC protection by using Hamming code; and an operation-mode determination module, which is adapted to calculate a height of an orbit according to position information of the satellite and earth, to determine a working/standby mode”

The relevant prior art of record, Chen et al, (CN 104460427, “based on English machine translation”), discloses a system, (see at least: Par. 0010, a modular micro-satellite platform integrated electronic system), comprising: a master control management module, (Par. 0011, Processor module), a first field programmable gate array (FPGA) module, (see at least: Par. 0022, the instruction module), and a second FPGA module, (see at least: Par. 0012, Telemetry acquisition module); wherein: the master control management module is in connection and communication with the first FPGA module, the second FPGA module, and a housekeeping computer, (see at least: Par. 0014, Serial communication module, used to realize the serial communication between the processor module and the platform stand-alone, the processor module and other integrated electronic modules, [i.e., master control management module is implicitly in connection and communication with a housekeeping computer, and other integrated electronic modules comprising the first FPGA module, and the second FPGA module, and a housekeeping computer, because the integrated electronic modules are all included in modular micro-satellite platform integrated electronic system]); the first FPGA module is in connection and communication with the second FPGA module and a remote-sensing satellite image processing device, (see at least: Par. 0022, Preferably, the processor module, the telemetry acquisition module, the instruction module, the serial communication module, the spread spectrum measurement and control module, and the navigation module adopt a module stacking method to form an integrated electronic stand-alone unit, and high-density inter-board connectors are used between the modules to realize integrated electronics, [i.e., the instruction module, “the first the master control management module is adapted to perform tasks comprising state monitoring of the remote-sensing satellite image processing device, state feedback of the remote-sensing satellite image processing device, command receiving and parsing, fault-tolerance emergency processing, region division and temporal phase determination, and satellite attitude estimation, and working/standby modes, (see at least: Par. 0082, “see the rejection of claim 1 for more details”); and the first FPGA module is adapted to communicate with a processor in the satellite image processing device, monitor an operation state of the satellite image processing device, send operation state information of the satellite image processing device to the master control management module, (see at least: Par. 0013, 0082, “see the rejection of claim 1 for more details”); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

A further prior art of record, Xiangyu et al,(CN 101419278, “based on English machine translation”), discloses the master control management module, which is adapted to perform assignment of tasks, and further determining priorities of the tasks, and to design a communication interface and a communication protocol suitable for a satellite environment, (Par. 0027, “see the that the first FPGA module is adapted to receive a task assignment command issued by the master control management module, and transmit the task assignment command to the satellite image processing device, (Par. 0027-0037, “see the rejection of claim 1 for more details”); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            12/30/2021